 

   

  
   
       
 

USDC SDNY
DOCURERT
ELECTRORICALT® FILRD
DOC #

DATE File. 2/7/20

2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANISHA SINGH,
Plaintiff,

-against-

MEMORANDUM AND ORDER
MEMORIAL SLOAN KETTERING
CANCER CENTER, SLOAN KETTERING : 17-CV-3935 (GBD)(KNF)
INSTITUTE OF CANCER RESEARCH,
DR. N.V. KISHORE PILLARSETTY, AND
DR. STEVEN P. LARSON,
Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The plaintiff, pro se, made an application to the Court requesting that counsel be
appointed to assist her with “pretrial and trial” activities “due to the complexity” of the case and
her health condition, which makes it hard to represent herself. The plaintiff contends that she has
“gone through extensive mediation, discovery and motion for partial summary judgment. This
long procedure has complicated my case. I am not able to prepare legal documents without a

lawyer for pretrial and trial due to the complexiety [sic].” The plaintiff asserts:

I have been working with pro se clinic to find a legal representation. They have

helped me to find limited scope probono [sic] lawyers during mediation and

discovery. They also found a trial firm Robin-Kaplan to represent me for the trial

but they withdrew after few months.

“The court may request an attorney to represent any person unable to afford counsel.” 28
U.S.C. §1915(e)(1). “In deciding whether to appoint counsel, ... the [court] should first
determine whether the indigent’s position seems likely to be of substance.” Hodge v. Police
Officers, 802 F.2d 58, 61 (2d Cir. 1986). Once this threshold is met, the court then considers
other criteria “such as the factual and legal complexity of the case, the ability of the litigant to

navigate the legal minefield unassisted, and any other reason why in the particular case

]
 

appointment of counsel would more probably lead to a just resolution of the dispute.” Carmona
v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001) (citing Hodge, 802 F.2d at 61-62).
The plaintiff proceeded pro se successfully when she determined not to oppose the
defendants’ meritorious motion for partial summary judgment, which was granted. See Docket
Entry Nos. 65, 66 and 67. Other than asserting that her “health condition” makes it hard to
represent herself, the plaintiff did not: (1) explain how or why “[t]his long procedure
complicated [her] case”; (2) provide any details pertaining to her inability “to prepare legal
documents without a lawyer”; and (3) identify the reason(s) for the withdrawal of “a trial firm
Robin-Kaplan” from representing her at trial. The plaintiff failed to convince the Court that
seeking additional pro bono counsel is warranted; thus, the plaintiffs application, Docket Entry
No. 71, is denied.
Dated: New York, New York
February 11, 2020 SO ORDERED:
[Cerin otha LAY

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
